Citation Nr: 0529035	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  94-21 492	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for arthritis of the 
elbows.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

6.  Entitlement to an increased evaluation for coronary 
artery disease, currently rated as 30 percent disabling.

7.  Entitlement to an increased evaluation for low back 
disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling
9.  Entitlement to an increased evaluation for left knee 
disability, currently rated as 10 percent disabling.

10.  Entitlement to an increased evaluation for pes planus, 
currently rated as 10 percent disabling.

11.  Entitlement to an increased (compensable) evaluation for 
varicose veins of the left leg, currently rated as 10 percent 
disabling

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973 and from November 1973 to February 1978.  In 
November 1998, the Board of Veterans 


Appeals (Board) denied several issues and remanded the issues 
of entitlement to increased evaluations for service-connected 
bilateral knee disability and entitlement to a compensable 
evaluation for service-connected varicose veins of the left 
leg to the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) for additional 
development.  Additional issues were subsequently added to 
the case, and the case is again before the Board for 
adjudication.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The veteran requested in a statement dated and received by VA 
in April 2005 that he be scheduled for a personal hearing at 
the RO, although it is unclear whether he desires a hearing 
before the Board at the RO, a videoconference hearing before 
the Board, or a hearing before the RO.  The Board notes that 
no hearing has been scheduled.  Accordingly, the veteran was 
not provided an opportunity to present testimony at a 
personal hearing, as he has requested.  

Therefore, this case is remanded to the RO for the following 
action:

The RO must contact the veteran to 
determine whether he desires a hearing 
before the Board at the RO, a 
videoconference hearing before the Board, 
or a hearing before the RO.  Thereafter, 
the RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
April 2005 request for such a hearing. 

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 
 
 
 

